This is an appeal from an order of the judge of the District Court of the 45th Judicial District of Texas, declining to discharge appellant from the custody of the Bexar County School for Girls. Appellant is detained there by *Page 41 
virtue of an order of Hon. Everett Johnson, Judge of the 57th Judicial District of Texas, made upon the petition of Mimi Koester, assistant probation officer in and for Bexar County. Said officer alleged in the petition that the appellant, Dorothy Hill, was a dependent or neglected child under sixteen years of age. On the 20th day of August, 1936, upon a hearing thereof, said judge found that appellant was a dependent or neglected child and ordered her turned over to the care and custody of the above mentioned school. Thereafter, on the 17th day of January, 1938, the judge of the first named court, upon a hearing of a writ of habeas corpus, declined to discharge her. From said order, defendant has prosecuted her appeal to this court.
The original proceeding was instituted under Article 3257, R. C. S. of Texas. Hence an appeal, if any, from the original order, should have been to the Civil and not to the Court of Criminal Appeals of this State.
Wherever the matter of confinement grows out of a civil proceeding and appellant appeals, this Court will decline to entertain the appeal by reason of the comity between this Court and the civil courts. If appellant had been charged as a delinquent child and proceeded against as provided by Articles 1083, 1084 and 1085, C. C. P., this Court would have exclusive jurisdiction. Such, however, is not the case.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.